NB NO KN DY NY NY DR RD Rm eet
oOo s DN A SP WY NY S& CS CO DOD HD KH TA FP WHO NO | OD

 

 

Case 20-51150-btb Doc 23 Entered 02/23/21 10:01:35 Page 1of3

WILLIAM A. BAKER, ESQ.
PO Box 33354

Reno, NV 89533

Phone 1-775-345-2713

E-mail bb2713@charter.net
Attorney for Creditor Sylvia Lloyd

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

* OX

 

IN RE:
JOSE R. MARTINEZ-CHICAS, ARACELI G.

DIAZ,

Debtors.

 

 

Case No: 20-51150-btb

Chapter 13

REQUEST FOR SPECIAL NOTICE
AND INCLUSION ON MASTER
MAILING LIST

PLEASE TAKE NOTICE that William A. Baker, Esq., on behalf of Creditor Sylvia Lloyd

in the above-captioned Chapter 13 case, hereby files its Request For Special Notice. Pursuant to

11 U.S.C. Section 342, Creditor and William A. Baker hereby request that all notices given or

required to be given in this case to creditors, any creditors committee or any other party in interest,

whether sent by the Court, the Debtor, any trustee or any other party in this case, and all papers

served or required to be served in connection with any such matters, be served on William A.

Baker as attorney for the Creditor, at the physical address and e-mail address if applicable as listed

below and that the following contact information be added to the Court’s master mailing list:

/ fplds/

 
Go bo FSF 4 DH

11
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

 

Case 20-51150-btb Doc 23 Entered 02/23/21 10:01:35 Page 2of3

WILLIAM A. BAKER, ESQ.
PO Box 33354

Reno, NV 89533

Telephone 1-775-345-2713

E-Mail address bb2713@charter.net

PLEASE TAKE FURTHER NOTICE that the foregoing request includes all types of
notices and papers referred to in the Federal Rules of Bankruptcy Procedure 2002, 3017(d), 4001,
6006(c), 9010 and 9013, including without limitation, any and all notices and applications,
complaints, dismissals, hearings, motions, pleadings, plans, schedules, statements, requests,
formal or informal, or other communications whether conveyed by mail, telephone, facsimile or

otherwise.

DATED this 12th day of January, 2021.

WILLIAM A. BAKER, ESQ.

By: WV) Mirl? Cx

Attorney for Creditor Sylvia Lloyd

 

/ [plds/ 2

 
eo Oo SN DD wu FP W NY FF

NM NM MB NN N KN B&B BE RB BE Be BP PP BP PP eB
“uo BW NHN FP OG oO wo NH DW HT B&B WH FEF OO

 

 

Case 20-51150-btb Doc 23 Entered 02/23/21 10:01:35 Page 3 of 3

CERTIFICATE OF SERVICE

Pursuant to Fed. Rule of Bankruptcy Proc. 9014, 7004 and Fed. Rule of Civ. Proc. 4(g),
I William A. Baker swear under penalty of perjury that I am over the age of 18, not a party to the
within action and that I hereby certify thaton February _, 2021 a copy of the REQUEST FOR
SPECIAL NOTICE was served on the following parties by ECF filing and notice pursuant thereto
to all parties receiving such notice from the Court’s system:
Nathan R. Zeltzer, Esq.
William A. VanMeter, Trustee
PRA Receivables Management, LLC
Jefferson Capital Systems, LLC

I] DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT

DATED this__ day of February, 2021.

/s/ William A. Baker
William A. Baker

 
